 Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.2 Page 1 of 14




Joseph J. Joyce (Bar No. 4857)
Bryan J. Stoddard (Bar No.13590)
J. JOYCE LAW FIRM
Attorneys for Defendant
10813 South River Front Parkway, Suite 230
South Jordan, Utah 84095
Telephone: (801) 302-2255
jjj@jjoycelawfirm.com
bjs@jjoycelawfirm.com


     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


  MONTE CARLSON,                                 Notice of Removal from Utah State Court

                            Plaintiff
                                                  Utah State Court Case No: 210100029
       vs.
                                                 Federal Court Case No.:____________
  ENTERPRISE RENT-A-CAR COMPANY           OF
  UTAH, LLC,                                             Judge: ____________

                            Defendant.

      Defendant Enterprise Rent-A-Car Company of Utah, LLC (“Enterprise”), through

counsel, hereby submits this Notice of Removal of the above-entitled action from the First

Judicial District Court, Cache County, State of Utah, to the United States District Court

for the District of Utah. By this petition, Enterprise gives notice of the removal of the

action. This notice of, and petition for, removal is made pursuant to 28 U.S.C. section

1441 et seq. and is proper and appropriate based upon the following:

   1. On or about February 12, 2021, Enterprise, through C.T. Corporation System, was

      served with a Summons and Complaint in an action captioned Monte Carlson v.

      Enterprise Rent-A-Car Company of Utah, LLC, and Doning, LLC, Civil No.




                                           -1-
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.3 Page 2 of 14




    210100029.     A copy of the Return of Service, Summons and Complaint are

    attached hereto as Exhibit A.

 2. The Complaint alleges that Plaintiff is a resident of the state of Utah. Enterprise

    Rent-A-Car Company of Utah, LLC is a Delaware limited liability company, whose

    sole member is Enterprise Holdings, Inc., which is a Missouri corporation with its

    principal place of business in Missouri.

 3. Defendant Doning, LLC was dismissed with prejudice from the case on March 2,

    2021. The Order is attached as Exhibit B.

 4. Removal of this action is proper under 28 U.S.C. section 1441(b) because there is

    complete diversity: plaintiff is a citizen of Utah while Enterprise’s sole member is

    not a citizen of Utah. Also, Plaintiff has asserted claims for damages in excess of

    $300,000, exclusive of interest and costs.

 5. This Notice of Removal has been filed within thirty (30) days after service of the

    Summons and Complaint as required by 28 U.S.C. section 1446(b).



    DATED this 4th day of March 2021.

                                               J. JOYCE LAW FIRM

                                               By__/s/ Bryan J. Stoddard___
                                                  Joseph J. Joyce
                                                  Bryan J. Stoddard
                                                  Attorneys for Defendant
                                                  Enterprise Holdings Inc.




                                         -2-
 Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.4 Page 3 of 14




                              CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on the 4th day of March 2021, a true and

correct copy of the foregoing was served via electronic filing upon the following:



Mark L. Carlson
CARLSON INJURY LAW, LLC
2019 West 1900 South, Suite 100
Syracuse, Utah 84075
Mark.Carlson@carlsoninjuryfirm.com
Attorney for Plaintiff


                                          _/s/ Mindie Michelson




                                            -3-
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.5 Page 4 of 14




                          Exhibit “A”
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.6 Page 5 of 14

                                                                                                     Service of Process
                                                                                                     Transmittal
                                                                                                     02/12/2021
                                                                                                     CT Log Number 539043329
 TO:         Paul Schulte
             Enterprise Holdings, Inc.
             600 Corporate Park Dr
             Saint Louis, MO 63105-4211

 RE:         Process Served in Utah

 FOR:        Enterprise Rent-A-Car (Assumed Name) (Domestic State: DE)
             Enterprise Rent-A-Car Company of UT, LLC (True Name)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                  Monte Carlson, an Individual vs. Enterprise Rent-A-Car Company of UT, LLC, and
                                                   Doing, LLC, and Does 1-5
 DOCUMENT(S) SERVED:                               -
 COURT/AGENCY:                                     None Specified
                                                   Case # 210100029
 NATURE OF ACTION:                                 Personal Injury - Vehicle Collision
 ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Midvale, UT
 DATE AND HOUR OF SERVICE:                         By Process Server on 02/12/2021 at 11:39
 JURISDICTION SERVED :                             Utah
 APPEARANCE OR ANSWER DUE:                         None Specified
 ATTORNEY(S) / SENDER(S):                          None Specified
 ACTION ITEMS:                                     CT has retained the current log, Retain Date: 02/12/2021, Expected Purge Date:
                                                   02/17/2021

                                                   Image SOP

                                                   Email Notification, Brian Braunstein Brian.S.Braunstein@ehi.com

                                                   Email Notification, Paul Schulte Paul.Schulte@ehi.com

                                                   Email Notification, Caroline Balch caroline.j.balch@ehi.com

 REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                   1108 E. South Union Avenue
                                                   Midvale, UT 84047
                                                   877-564-7529
                                                   MajorAccountTeam2@wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 1 of 1 / PK
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.7 Page 6 of 14




Mark L. Carlson (13167)
CARLSON INJURY LAW, LLC
2019 West 1900 South, Suite 100
Syracuse, Utah 84075
Telephone:(801)845-4577
Facsimile: (801)845-4233
Mark.Carlson carlsoninjwyfirm.com
Attorney for Plaintiff



                        IN THE FIRST JUDICIAL DISTRICT COURT

                               CACHE COUNTY, STATE OF UTAH


  MONTE CARLSON,an individual                               SUMMONS

                  Plaintiff,

         VS.

  Enterprise Rent-A-Car Company of UT,
  LLC, and DONING, LLC, and DOES 1-5.

                  Defendants.
                                            Case No. 210100029

                                             Judge: Spencer Walsh

                                                              TIER: 3

      THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT: Enterprise Rent-

A-Car:

         Enterprise Rent-A-Car
         Registered Agent: CT Corporation System
         1108 E. South Union Ave.
         Midvale, UT 84047

      You are hereby summoned and required to file and Answer in writing to the

attached Complaint with the clerk ofthe above-entitled Court, 135 North 100 West, Logan,
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.8 Page 7 of 14




UT 84321, and to serve upon or mail to Mark L. Carlson, Plaintiffs attorney at 2019 West

1900 South, Suite 100, Syracuse, UT 84075, a copy of said Answer, within 21 days after

service of this Summons upon you.

        If you fail to do so, judgment by default will be taken against you for the relief

demanded in said Cdmplaint, which has been filed with the Clerk of said Court and a copy

of which is attached herewith and served upon you.



        DATED this 5th day of February.

                                                CARLSON INJURY LAW, LLC

                                                /s/ Mark L. Carlson
                                                 MARK L. CARLSON
                                                Attorney for Plaintiffs




SUMMONS
Carlson v. Enterprise Rent-A-Car et al.
Case No. 210100029
Page 2 of 2
 Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.9 Page 8 of 14




Mark L. Carlson (13167)
CARLSON INJURY LAW, LLC
2019 West 1900 South, Suite 100
Syracuse, Utah 84075
Telephone: (801)845-4577
Facsimile: (801)845-4233
Mark.Carlson@carlsoninjuryfirm.com
Attorney for Plaintiff



                         IN THE FIRST JUDICIAL DISTRICT COURT

                                CACHE COUNTY, STATE OF UTAH


     MONTE CARLSON, an individual,                              COMPLAINT

                   Plaintiff,

         vs.

     Enterprise Rent-A-Car Company of UT, Case No. 210100029
     LLC, and DONING, LLC, and DOES 1-5.
                                          Judge: Spencer Walsh
                  Defendants.
                                                         TIER: 3

         Plaintiff hereby complains against the above-named Defendants and alleges as

follows:

                                 PARTIES AND JURISDICTION

1.       Plaintiff Monte Carlson (“Monte”) was at all times relevant to this action, a resident

of, and domiciled in Cache County, Utah.

2.       At all times relevant to this action, Defendant Enterprise Rent-A-Car Company of

Utah, LLC (“Enterprise”) operated its business at 896 ½ N. Main Street, Logan, Cache

County, Utah.
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.10 Page 9 of 14




3.     At all times relevant to this action, Defendant Doning, LLC (“Doning”) owned the

property located at 896 ½ N. Main Street, Logan, Cache County, Utah.

4.     The incident complained of herein occurred at 896 ½ N. Main Street, Logan, Cache

County, Utah.

5.     The names and capacities, and or legal responsibility for the damages in this

Complaint, whether individual, corporate, associate, or otherwise, of Defendants named

herein as DOES 1 through 5, are unknown to Plaintiff, who therefore sues these

Defendants by such fictitious names. Plaintiff will amend this Complaint to allege the true

names, capacities, and liabilities of DOES 1 through 5 when ascertained.

6.     Plaintiff is informed and believes each of the named Defendants and DOES 1

through 5, are legally responsible for the occurrences described in this pleading and the

damages alleged herein were proximately caused by those Defendants and DOES 1

through 5.

7.     The dispute is based in Tort, and the amount demanded on behalf of Plaintiff is

more than $300,000.00. Accordingly, pursuant to Rule 26, Utah Rules of Civil Procedure,

Plaintiff’s claims are hereby pled under Tier Three (3).

8.     This Court has jurisdiction over this matter pursuant to Utah Code Ann. § 78A-5-

102.

9.     Venue is proper in this Court pursuant to Utah Code Ann. § 78B-3-307.

                                  GENERAL ALLEGATIONS

10.    Plaintiff incorporates by reference and re-alleges all preceding paragraphs as if



COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No. 210100029
Page 2 of 7
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.11 Page 10 of 14




fully set forth herein.

11.    On March 4, 2018, Monte reserved a rental car from Enterprise and arranged to

pick up the rental car the next morning.

12.    On March 5, 2018, at approximately 8:15 a.m. Monte arrived at the Enterprise

location (896 ½ N. Main Street, Logan, Cache County, Utah) to pick up his rental car.

13.     Monte went into the Enterprise store and signed the necessary paperwork. Monte

was then advised that his vehicle was ready and was given the keys to the vehicle.

14.    Monte walked out to the parking lot and went to where he was told the rental car

was located.

15.    As Monte approached the car, he noticed that Enterprise had placed the wiper

blades on the rental car in an upward position (presumably to prevent them from freezing

during the night).

16.    As Monte attempted to lower the wiper blades, he slipped on black ice that had

accumulated under the snow surrounding the rental car.

17.    Monte felt immediate shoulder pain and went back inside the Enterprise office to

report the incident.

18.    Sean Fitzgerald, an Enterprise employee, inspected the area where Monte fell and

confirmed Monte had slipped on the black ice that was not visible and had accumulated

under the snow.




COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No. 210100029
Page 3 of 7
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.12 Page 11 of 14




                                 FIRST CLAIM FOR RELIEF
                               (Negligence / Gross Negligence)
                                       (All Defendants)

19.    Plaintiff incorporates by reference and re-alleges all preceding paragraphs as if

fully set forth herein.

20.    Defendants held their property open to the public for a purpose directly connected

to their businesses.

21.    Defendants owed a duty to use reasonable care to make its premises safe for

invitees, including Monte.

22.    Defendants owed a duty to use reasonable care to prevent injury to their

customers, including Monte.

23.    Defendants owed a duty to warn their customers, including Monte, of dangerous

conditions on the premises.

24.    Defendants owed a duty to inspect and discover dangerous conditions that

involved unreasonable risks of harm to their customers, including Monte.

25.    Defendants owed a duty to inspect the area around the rental car Monte was

renting for dangerous conditions - such as inspecting for snow and black ice.

26.    Defendants owed a duty to remove dangerous conditions from around the rental

car Monte was renting – such as snow and black ice.

27.    Defendants knew or should have known that the rental car Monte was renting was

surrounded by black ice and snow.




COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No. 210100029
Page 4 of 7
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.13 Page 12 of 14




28.    Defendants knew or should have known that the snow and black ice presented an

unreasonable risk of harm to its customers, including Monte.

29.    Defendants knew or should have known Monte would not discover the black ice

under the snow and/or that Monte would fail to protect himself.

30.    Defendants knew, or should have known, Monte would be distracted, such that he

would not discover the danger or would fail to protect himself against it, because Monte

was forced to walk around the vehicle to lower the wiper blades Defendants had left in an

upright position.

31.    Defendants knew or should have known that Monte would encounter the danger

and he would fall and seriously injure himself as evidenced by the following:

       a.      Defendants knew the time Monte was arriving to pick up the rental car.

       b.      Defendants knew the specific car Monte was renting before he arrived at

               their business location.

       c.      Defendants knew the rental car was surrounded by snow and black ice.

       d.      Defendants made no effort to remove the snow and black ice from around

               the rental car before Monte arrived.

       e.      Defendants instructed Monte to go to the parking lot despite knowing Monte

               would have to encounter the snow and black ice to get to the rental car.

32.    Defendants knew the parking lot’s design caused water and ice to accumulate

around the rental cars.




COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No. 210100029
Page 5 of 7
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.14 Page 13 of 14




33.    Defendants owed a duty to take steps to prevent the accumulation of water and

ice around the rental cars.

34.    Defendants owed a duty to warn customers of the accumulation of ice around the

rental cars.

35.    Defendants breached the aforementioned duties.

36.    Defendants failed to observe even slight care.

37.    Defendants’ acts and omissions were knowing, intentional, careless and reckless

to a degree that showed utter indifference to the consequences of such acts and

omissions.

38.    As a direct and proximate cause of the allegations contained herein, Plaintiff

suffered general and special damages in an amount to be ascertained at the time of trial,

subject to proof, which damages include but are not limited to emotional pain, great

physical injuries and pain, permanent physical impairment, permanent disfigurement,

past and future medical expenses, mental anguish and suffering, loss of dignity,

depression, feelings of hopelessness, despair, isolation, diminished earning capacity, lost

wages, past and future household services, etc.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1.     For all damages to which Plaintiff is entitled, in an amount to be ascertained at the

time of trial, subject to proof, which damages include but are not limited to emotional pain,

great physical injuries and pain, permanent physical impairment, permanent



COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No. 210100029
Page 6 of 7
Case 1:21-cv-00029-TS-JCB Document 2 Filed 03/04/21 PageID.15 Page 14 of 14




disfigurement, past and future medical expenses, mental anguish and suffering, loss of

dignity, depression, feelings of hopelessness, despair, isolation, diminished earning

capacity, lost wages, past and future household services, etc.

2.     For punitive damages,

3.     For pre-judgment and post-judgment interest, and

4.     For such other relief as may be deemed fair and equitable under the

circumstances.


       DATED this 1st day of February, 2021.

                                                      CARLSON INJURY LAW, LLC

                                                      /s/ Mark L. Carlson
                                                      MARK L. CARLSON
                                                      Attorney for Plaintiff




COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No. 210100029
Page 7 of 7
